DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/JP2019/013130 03/27/2019
FOREIGN APPLICATIONS
JAPAN 2018-062201 03/28/2018

	This office action is in response to Applicant’s amendment submitted December 13, 2021.  Claims 11-30 are pending.
	The restriction requirement mailed July 13, 2021 is withdrawn in view of Applicant’s amendment.
The following new rejection was necessitated by Applicant’s amendment to add new claims 25-30, which are of a different scope than previous claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Auzely (English translation of FR2967678, May 25, 2012, cited on IDS).
Auzely teaches an acid polysaccharide grafted with a maleimide of Formula A’ (claim 5):

    PNG
    media_image1.png
    250
    211
    media_image1.png
    Greyscale

1R2 group where R1 and R2 represent H, and n is 2-10.  The acid polysaccharide can be alginate (page 13 of the English translation).  In one example, the acid polysaccharide is hyaluronic acid having MW 200,000 and the compound of Formula A’ is N-(2-aminoethyl) maleimide.  See page 22 of the English translation.  Preferably, the number of repeating groups of disaccharide is 17-7,000 and the rate of molar grafting is 8-30% (page 14, first paragraph).  The examiner estimates that the molecular weight implied by the number of repeating groups is 6120-2,520,000.
	Auzely does not exemplify the compound where the acid polysaccharide is alginate or where claimed  A1 is not –CH2CH2-.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare Auzely’s compound where the acid polysaccharide is alginate.  Simple substitution of one acid polysaccharide for another would result in the claimed invention wherein the linker is the first one recited in claim 25, and the results would have been predictable because Auzely teaches that alginate is a suitable acid polysaccharide.  It would have been further obvious to prepare compounds wherein n is other than 2 because Auzely teaches that n can be 2-10.

Conclusion
Claims 11-24 are allowed.  Claims 25-26 and 29-30 are rejected.  Claims 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAYLA D BERRY/             Primary Examiner, Art Unit 1623